Order entered June 12, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01543-CR

                       MIGUEL ANTONIO RODRIGUEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82782-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On May 9, 2014, we ordered the trial court to make findings regarding why the reporter’s

record had not been filed. On June 9, 2014, we received the reporter’s record. Therefore, in the

interest of expediting the appeal, we VACATE the May 9, 2014 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE